



COURT OF APPEAL
    FOR ONTARIO

CITATION: Goldman v. Weinberg, 2019 ONCA 224

DATE: 20190321

DOCKET: C65503

Feldman, Pepall and Nordheimer JJ.A.

BETWEEN

Aaron Goldman
and
    Naila Seunath

Plaintiffs (Appellant)

and

Jeffrey Weinberg, Oak Ridges Medical Clinic, Tammy Varsamis,
    Tracey Ingram, Orla Garriques, Jessica Ma, Kelly Kirkwood,
John Spanton,
Bank
    of Montreal, N
ick Hawrylyshyn, Regional Municipality of York Police Services
    Board, Fiona Bruce, Scott McKay, Keith Moxley, Victor Dabuzinkskas, Michelle Powell,
    Hunter Smith, Joanne Bennett and Toronto Police Services Board

Defendants (
Respondents
)

Joseph Kary, for the appellant

Kathryn Shani, for the respondents

Heard and released orally:  March 19, 2019

On appeal from the order of Justice Patrick Monahan of
    the Superior Court of Justice, dated May 1, 2018

REASONS FOR DECISION

[1]

Aaron Goldman appeals from the order granted by the motion judge that
dismissed the appellants action on a summary judgment
    basis.

[2]

The action arises out of two events that involved the appellant and the
    police defendants, who are the respondents in this appeal.  The action has been
    summarily dismissed against all of the other defendants pursuant to earlier
    summary judgments.

[3]

One event arose out of the appellants complaint that an employee of a
    company owned by the appellant had stolen a large sum of money from the
    appellant. The appellant reported this matter to the Toronto Police who
    conducted an investigation and concluded that the appellant had not, in fact,
    lost anything as a result of the actions of the employee.  The appellant claims
    that the police were negligent in their investigation of this matter.

[4]

The other event involved complaints made by the appellant that his
    step-son was being physically abused by the boys father. The appellant was, at
    the time, in a relationship with the boys mother, who is the other named
    plaintiff in this action.  She, however, consented to a dismissal of her action
    some years ago. The appellant complained about these matters to both the York
    Regional Police and the Toronto Police.  The appellant claims that both police
    services were negligent in their investigation of this matter.

[5]

The motion judge concluded that the appellants claims should be
    summarily dismissed on two grounds.  One was that there was no duty of care
    owed by the police to the appellant and the other was that the action had been
    commenced after the expiration of the applicable limitation period.

[6]

In our view, the motion judge was correct, based on the record before
    him, in concluding that there was no duty of care owed to the appellant. The
    appellants claim was neither novel nor exceptional. The issue of the duty of
    care has been determined by this court on a number of occasions including in
Norris
    v. Gatlien
(2001), 56 O.R. (3d) 441 (C.A.) and
Wellington v. Ontario
,
    2011 ONCA 274, 105 O.R. (3d) 81. The appellants efforts to distinguish the
    facts of this case, from the facts in those two cases, do not succeed.

[7]

In light of our conclusion on the0 duty of care issue, it is not
    necessary to address the limitations issue.

Conclusion

[8]

The appeal is dismissed with costs to the respondents fixed in the
    amount of $6,000 inclusive of disbursements and HST.

K.
    Feldman J.A.
S.E. Pepall J.A.
I.V.B. Nordheimer J.A.


